Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai ( 2014/0087052) in view of Jp 2013159730.
For claims 1,2, 4, Kawai discloses oil or fat-processed starch and method of making the starch.  For claims 4-5, the method comprises adding .005-2 parts of oil or fat to starch. The edible oil or fat has iodine value equal to or larger than 140.  For claims 3,6, the starch includes tapioca starch.  ( see paragraphs 0019,0023,0042,0046,0048)

Jp2013159730 discloses an oil-soluble antioxidant to be added to edible fats and oil in amount of .01-10%.  The antioxidant is catechin which is a natural product obtained from tea extract.  The oil-soluble natural antioxidant can be added to edible fats and oils such as soybean oil, safflower oil, sunflower oil, grape seed oil etc..  ( see abstract, paragraphs 0001-0002,0014,0035,0037)
Kawai discloses in paragraph 0051-0052 to add a pH adjuster in amount ranging from .005-2 parts to effectively suppressing oxidation odor of oil or fat processed starch.  As shown in Jp201359730, catechin which is a polyphenol can be used as a natural antioxidant that can be added to oil or fat including the oils disclosed in Kawai.  It would have been obvious to one skilled in the art to substitute the natural antioxidant disclosed in Jp 730 by adding the antioxidant to the oil  as using an alternative ingredient to perform the same function.  One would have been motivated to use the catechin antioxidant because it is a natural ingredient which is more preferable from a nutritional standpoint.  It would have been obvious to follow the guideline of Jp730 for the amount or Kawai for the amount of pH adjuster when substituting the Jp730 antioxidant.  The amount of polyphenol claimed ranges from .0035-.8% which falls within both ranges disclosed in Jp730 and Kawai for the pH adjuster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang-Nolan discloses  oil-in-water emulsion in which polyphenol is added as antioxidant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 9, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793